Title: From Alexander Hamilton to Thomas Mifflin, 18 September 1794
From: Hamilton, Alexander
To: Mifflin, Thomas


War departmentSeptember 18. 1794
Sir,
I have the honor to inform your Excellency that a detachment of the Troops of the United States under the command of Lieut. Daniel Bissell is to march from this City as an escort to a train of Artillery and Military Stores, intended for the Maryland and Virginia Militia called out against the Western Insurgents. This detachment will march through Lancaster and York Town and from thence to Williamsport in Maryland. I have to request that your Excellency would be pleased to give instructions to the commanding Officer of the Militia at York to furnish a reinforcement from his Militia to the said escort if Lieutt. Bissell should think it necessary for the protection of his important charge.
I have the honor to be   with great respect   Your Excellencys obedient Servant
A Hamilton
His ExcellencyGovernor Mifflin
